Citation Nr: 0327789	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  99-19 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
residual of injury, with spondylolytic spondylolisthesis, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1976 and from November 1976 to November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia which denied an increased rating for 
lumbosacral strain, residual of injury, with spondylolytic 
spondylolisthesis.  Service connection for this disability 
was granted in a February 1998 rating decision.  The veteran 
specified that he was appealing the later September 1998 
rating decision.  

In March 2000, the veteran testified before the undersigned 
at a personal hearing at the RO.  In April 2000, the Board 
remanded this case to the RO for development.  

In a January 2002 rating decision, entitlement to a total 
disability rating based on individual unemployability (TDIU) 
was denied.  The veteran initiated an appeal as to that 
rating decision.  


REMAND

In August 2003, additional VA medical evidence was received 
in conjunction with the increased rating claim.  This 
evidence pertains to the veteran's service-connected low back 
disorder.  The agency of original jurisdiction has not 
reviewed this evidence.  Accordingly, this case must be sent 
to the agency of original jurisdiction for review prior to 
appellate review by the Board.  Further, as noted below, 
additional action is necessary pursuant to the Veterans 
Claims Assistance Act (VCAA).  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  

In this case, the veteran was issued a VCAA letter in April 
2001.  That letter told him that he had until June 9, 2001 to 
submit additional evidence.  In a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

In addition, in a January 2002 decision, entitlement to TDIU 
was denied.  In June 2002, a notice of disagreement was 
received.  As such, the RO is now required to send the 
veteran a statement of the case as to the issue of 
entitlement to TDIU.  In this regard, the United States Court 
of Appeals for Veterans Claims ("the Court") has held that 
where a notice of disagreement has been submitted, the 
veteran is entitled to a statement of the case.  The failure 
to issue a statement of the case is a procedural defect 
requiring a remand.  Manlincon v. West 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).   

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  The issue of an 
increased rating for chronic lumbosacral 
strain, residual of injury, with 
spondylolytic spondylolisthesis, as well 
as entitlement to TDIU should be 
addressed.  

3.  The RO should ensure that all 
pertinent VA records from the Atlanta VA 
Medical Center have been obtained.  

4.  The AOJ should schedule the veteran 
for an examination of the lumbar spine 
that complies with the revised rating 
criteria.  The examiner should determine 
whether the back disorder prohibits the 
veteran from engaging in substantially 
gainful employment.

5.  The RO should send the veteran a 
statement of the case as to the issue of 
entitlement to TDIU.  This issue is not 
appeal unless the veteran submits a 
timely substantive appeal.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with appellate procedure.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


